PER CURIAM.
Defendants Hinckley Township, several township trustees, and a township service department supervisor appeal the denial of their motion for summary judgment based on qualified immunity.
Wershing was a public employee in the service department of Defendant Hinckley Township. Wershing advocated union representation and filed for a representation election. He was subsequently laid off. Wershing then sued, claiming that Hinck-ley Township retaliated against him for his union advocacy and violated his rights under the First Amendment and other federal and state laws. Defendants moved for summary judgment on the basis of qualified immunity, which the district court denied.
Defendants now raise five issues. First, whether Wershing’s union activity was constitutionally protected as relating to a matter of public concern. Second, whether Wershing has established that the constitutional right allegedly violated was a clearly established right of which a reasonable official in the individual Defendants’ position would have known. Third, whether Wershing has shown that the conduct of the individual Defendants was objectively unreasonable in light of the purported clearly established right. Fourth, whether summary judgment should be granted in favor of Defendants on Wershing’s wrongful discharge as against public policy because Wershing’s First Amendment claim fails. Fifth, whether the district court had subject matter jurisdiction over Wersh-ing’s public policy wrongful discharge claim premised on Ohio Rev.Code § 4117.
After reviewing the briefs and the record in this case and after hearing oral argument, we are persuaded that the district court properly denied Defendants’ motion for summary judgment for the reasons stated in its opinion of March 19, 2001. Accordingly, we adopt the opinion of the district court and AFFIRM the district court’s denial of Defendants’ motion for summary judgment on the basis of qualified immunity.